Citation Nr: 1221662	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-46 605 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The Veteran served on active duty from June 1962 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the RO.  A notice of agreement was received in May 2009, a statement of the case was issued in October 2009, and a substantive appeal was received in December 2009.  In April 2012 a Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file. 

The issue of service connection for bilateral hearing loss (under a merits analysis) is addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2007 rating decision denied the Veteran's claim of service connection for bilateral hearing loss.  The Veteran did not file a timely notice of disagreement, and no evidence was received within one year of the date of notification of the determination.  

2.  Certain evidence received since the January 2007 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss. 


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the claim is being reopened, there is no reason to address VCAA compliance at this time.  It is anticipated that any VCAA deficiencies will be remedied by the actions directed in the remand section of this decision. 

Legal Criteria, Factual Background, and Analysis

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The issue before the Board involves a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system (including sensorineural hearing loss), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board notes that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As noted by the Court: 

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385. ...  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for disability under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes. 

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Several rating decisions have denied the Veteran service connection for bilateral hearing loss.  Most recently, a January 2007 rating decision denied the claim.  A timely notice of disagreement was not received, and no new and material evidence was submitted within one year of that decision.  The rating decision is final.  38 U.S.C.A. § 7105.  In 2008, the Veteran requested that the claim be reopened.  The RO reopened the claim, but denied the claim on the merits.  The present appeal ensued.

The evidence of record at the time of the January 2007 rating decision included the Veteran's STRs, VA treatment records, VA examinations, and lay statements.  The STRs are negative for any complaints or findings of hearing loss.  On July 1968 service separation examination, the audiometric findings were within normal limits bilaterally (all thresholds between 0 and 10 decibels).  On a report of medical history associated with service separation examination, the Veteran denied any history of hearing loss.

On September 1978 VA examination, the Veteran complained that he had lost the ability to hear high frequency sounds.  Audiometric findings reflected speech reception thresholds of 8 decibels in the right ear and 12 decibels in the left ear.  This audiological evaluation indicated pure tone thresholds, in decibels, as follows: 

HERTZ
500
1000
2000
3000
4000
Right 
10
10
5
40
50
Left
10
10
0
Not tested
30

 Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 100 percent in the left ear.  No opinion was given regarding etiology. 

Based on these findings, an October 1978 rating decision denied service connection for bilateral high frequency hearing loss based essentially on findings that the STRs were negative for any complaint or treatment of hearing loss during service and service separation examination was normal for any hearing loss.

On November 2000 VA treatment, the Veteran reported a past medical history of a [mini] stroke with hearing loss in the left ear.  On review of systems, there was no history of hearing loss reported.  On physical examination, gross hearing was noted to be intact.  On July 2001 VA treatment, the Veteran was noted to have "lost his hearing in the left ear since his last TIA" [transient ischemic attack, or "mini stroke"].  

On June 2003 VA treatment, the Veteran complained of a "sputtering" in his left ear.  He complained of chronic hearing loss due to a cardiovascular accident two years earlier, as well as chronic tinnitus.  Decreased hearing was noted in the left ear on physical examination.  The assessments included chronic tinnitus status post cardiovascular accident with deficit hearing loss.

On August 2003 VA treatment, the clinical history was noted to include a cardiovascular accident two years earlier with hearing loss; an MRI scan of the brain and the internal auditory canals showed no abnormalities at or adjacent to either internal auditory canal.  On February 2004 VA treatment, the Veteran was noted to have a history of cardiovascular accident with left sided hearing loss; on review of symptoms, no hearing loss was reported.  

On March 2006 VA audiology treatment, the Veteran reported that he "suddenly lost the hearing in his left ear about 4 years ago".  He reported that he was evaluated by his family doctor at the time and was told he may have experienced a mini stroke.  He reported noticing a gradually progressive loss in his right ear.  He reported that he was exposed to explosions from mortars and grenades during combat duty in Vietnam 40 years earlier.  He also reported that his vehicle drove over a mine in service and he experienced bleeding from his ears and nose and ringing in his left ear following the explosion.  He reported that hearing loss had been detected in service.  Audiometric test results indicated normal hearing to 1500 Hertz dropping to a moderate sensorineural hearing loss at 2000 Hertz and moderately-severe loss from 3000 to 8000 Hertz in the right ear, and a moderately severe flat sensorineural hearing loss from 250 to 8000 Hertz in the left ear.  Speech discrimination ability was excellent in the right ear and very poor in the left ear.  The Veteran was advised to contact the RO to initiate a VA examination "for a possible service connected disability for impaired hearing".  On April 2006 VA treatment, the Veteran was seen for a hearing aid orientation and fitted with a hearing aid.

In a May 2006 statement, the Veteran contended that he had experienced loss of hearing and ringing in the left ear since hitting a road mine and a grenade attack in Vietnam.  He reported that these complaints were noted upon his exit from service at Fort Dix.  In a later May 2006 statement, the Veteran contended that when he served in Vietnam for nearly 4 years, he was attached to the 9th Infantry Division which was "continuously being mortared and rocketed".  He stated that he was knocked down by a grenade and hit a 25-kilo road mine during service.  In July 2006, the Veteran submitted a copy of a January 1965 newsletter article verifying that he was one of two servicemen targeted in an unsuccessful grenade attack, in which they were approached from behind on a bicycle while walking unarmed.  The article states that the two Vietnamese individuals on the bicycle passed within approximately four feet of the servicemen and dropped a grenade (believed to be a concussion type grenade) in front of them.  The article describes how the Veteran attempted to run across the street but stumbled on the curb, and he was about to get up when the grenade went off.  The article indicates that the Veteran was not injured by the blast.

An August 2006 rating decision denied service connection for hearing loss based essentially on findings that the condition neither occurred in nor was caused by service, and the medical evidence failed to show compensable manifestations of hearing loss within one year from discharge from service.

On September 2006 VA examination, neither the claims file nor the medical records were available for review.  The Veteran complained of tinnitus and being "completely deaf" in the left ear.  He reported difficulty hearing in crowds and understanding speech.  He reported that he spent 4 years in Vietnam, during which time a mine blew up right beside him and he was exposed to a land mine and other types of explosives; he reported having bleeding from his ears at that time.  Post-service, he reported working as a plant engineer at the Singer plant for 22 years, which he reported was not a loud area.  The examiner stated that the puretone audiometric test results were not considered adequate for rating purposes, with only fair to poor reliability especially for the left ear.  The examiner suggested that the Veteran needed to be re-evaluated by another audiologist at a different facility prior to any determination.

On November 2006 VA ENT clinic treatment, the Veteran was diagnosed with sensorineural hearing loss which was stable with the help of a hearing aid.

A November 2006 rating decision reopened the claim of service connection for hearing loss and denied it based essentially on findings that the evidence continued to show the condition was not incurred in or aggravated by service.  However, the November 2006 rating decision granted the Veteran's claim of service connection for tinnitus.

In a December 2006 statement, the Veteran stated that the loss of his hearing was the main reason he could not seek employment.  He contended that he failed his hearing test upon being discharged at Fort Dix in July 1968 and he was going to be detained for further testing, but he asked to be allowed to go home.  He stated that he had tests done in Columbia within one year after service and again failed the hearing tests.  He stated that he was exposed to a roadside mine and a "percussion grenade" in service and that he completely lost the hearing in his left ear in 2001.

The January 2007 rating decision denied the Veteran service connection for hepatitis C based essentially on findings that the evidence continued to show the condition was not incurred in or aggravated by service, and there was no current medical evidence of hearing loss which may be associated with service.  Evidence received since the January 2007 rating decision includes VA and private treatment records, VA examinations, and lay statements and sworn testimony from the Veteran regarding hearing loss incurred in or caused by service.  

On April 2007 VA audiology treatment, the Veteran reported that he initially wore his hearing aid "a good bit" but he had stopped wearing it when he felt that it did not make things more "legible"; he reported that he had not returned to the clinic at any time for adjustments or reprogramming.  Audiometric test results indicated right ear hearing within normal limits from 250 to 1500 Hertz, sloping to a moderate loss at 2000 to 4000 Hertz, sloping to a severe loss at 8000 Hertz; and left ear hearing at a severe loss from 250 to 500 Hertz, rising to a moderately severe loss from 1000 to 8000 Hertz.  Speech discrimination was excellent in the right ear and very poor in the left ear.  No significant changes were noted in the puretone results with the exception of a 10-decibel decrease at 2000 Hertz in the left ear.

In September 2008, the Veteran submitted a request to reopen the claim for service connection for hearing loss.

On January 2009 VA examination, the examiner noted that the claims file and medical records had not been requested by the RO.  This audiological evaluation indicated pure tone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
Right 
15
15
60
65
65
Left
70
70
70
60
60

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 32 percent in the left ear.  The examiner diagnosed mild to moderately severe sensorineural hearing loss in the right ear, and severe to moderately severe sensorineural hearing loss in the left ear.  The examiner opined that the Veteran's hearing difficulty had significant effects on his occupation but no effects on his usual daily activities.  No medical opinion was requested regarding etiology.

In a January 2009 statement, the Veteran's wife described the problems caused by the Veteran's hearing loss, such as no longer going to see movies together, having difficulty holding a conversation in a restaurant, turning the television up too loud, and difficulty hearing people at social functions.

Private records were received from Anderson Eye and Ear Associates in January 2009.  The records reflect that on June 2000 private treatment, the Veteran complained of decreased hearing and reported that both ears had been "stopped up" for months.  The impression was of a left unilateral sensorineural hearing loss.  The treating physician noted, "Apparently he was hearing pretty well equally from both ears until just recently and then noted significant decrease in the left ear.  Did not come on briefly suddenly but he has noted quite a change fairly recently.  He said over a matter of several hours his hearing left him in the left ear and he was given steroids and that did not do much good for him".  A July 2000 cranial MRI showed the internal auditory canals to be within normal limits.  On follow-up treatment one week later, the Veteran's hearing was slightly worse in the low frequencies.  On further follow-up treatment in late July 2000, the hearing in the left ear was still "down" but was "just a little bit better".

On February 2009 VA examination, the Veteran complained of bilateral hearing loss and difficulty understanding others with background noise present.  He reported serving as a radio relayman and carrier operator in service, in addition to three and a half years in combat in Vietnam.  He reported working as a farmer and attending college prior to service; his post-service employment included working in a yarn plant's spooler room for 1.5 years, in maintenance and security for Singer for 22 years, in self-employment in metal plating for 12 years, and in real estate.  He reported that, while serving in Vietnam, his jeep ran over a land mine resulting in blood from both ears; the examiner noted that a possible stroke was reported in 2000 resulting in a loss of hearing in the left ear.  This audiological evaluation indicated pure tone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
Right 
35
30
70
65
65
Left
80
75
65
65
65

Speech audiometry revealed speech recognition ability of 36 percent in the right ear and 4 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss, mild to severe.  The examiner opined, based on a review of the claims file, that the Veteran "may present significant non-military noise trauma in metal plating (self-employment) for 12 years, and plant noise exposure".  The examiner noted that the medical history is significant for possible stroke with sudden left ear hearing loss in 2000, with a quintuple bypass completed in 2002.  The examiner noted that combat noise trauma was reported in Vietnam, yet the Veteran's service exit audiogram was normal bilaterally.  The examiner therefore opined that the Veteran's bilateral hearing loss is not caused by or the result of noise trauma during military service.

In July 2009, the RO requested any records of a hearing examination from the Columbia VA medical center performed in 1969.  However, an August 2009 response from the medical center indicated that no records were found for the Veteran from 1969 after all retirement logs and records were checked.  An August 2009 memorandum regarding the unavailability of federal records reflected the negative response.

In an October 2009 statement, the Veteran stated that he had his hearing tested at the Columbia VA medical center "within six months" after his separation from service.  He stated that he was told he had a substantial loss of hearing and was given a form to apply for compensation for hearing disability, though he did not submit the application.  In a September 2010 statement, the Veteran stated that he had a VA hearing exam "immediately after discharge" in Columbia.

On July 2011 VA examination, the examiner reviewed the claims file as well as the January and February 2009 VA examinations.  The examiner noted that a June 1962 service entrance exam and a June 1968 service separation exam indicated normal hearing in both ears in the ratable frequency ranges.  The Veteran reported significant military noise exposure including combat in Vietnam and serving as a radio relayman and a carrier operator.  Post-service, he reported attending college, working on plant spool equipment for 1.5 years, working in security and maintenance for Singer for 22 years, and working in a metal plant for 12 years with limited noise and use of hearing protection when required.  He reported recreational noise exposure including some lawn equipment use without hearing protection and some hunting but he denied ever discharging a weapon.  The examiner noted a history of possible stroke in 2000 with questions regarding the findings from the treating ENT, followed by a heart bypass in 2005.  This audiological evaluation indicated pure tone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
Right 
15
15
70
70
60
Left
65
65
55
55
60

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and "too unreliable to score" in the left ear.  The examiner explained that the word recognition score for the left ear with effective asking was inconsistent at several levels and not reliable for scoring.  The examiner diagnosed mild to severe sensorineural hearing loss in the right ear, and moderately severe to moderately severe sensorineural hearing loss in the left ear.  Notably, the examiner opined that the Veteran's [service-connected] tinnitus is as likely as not a symptom associated with his hearing loss.  The examiner opined that the hearing loss disability had significant effects on the Veteran's occupational activities.  The examiner noted that the entire claims file was reviewed with specific interest placed on the Veteran's STRs: both entrance and separation examinations revealed normal pure tone thresholds in both ears in the ratable frequency range.  The examiner found that the Veteran's occupational history as it pertains to noise exposure "is somewhat unclear", noting that the given occupational places of work (spool plant and metal plant) would support some level of intermittent noise exposure; the examiner also noted the history of some recreational noise exposure without the regular use of hearing protection.  The examiner noted the reported history of sudden onset hearing loss in the left ear in 2000 which "may be associated with a stroke" that was managed by ENT and neurology specialists, although the Veteran disputed the etiology of the hearing loss at that time.  The examiner opined, "Based on the Veteran's entrance and separation exams being within the normal ranges bilaterally and the above described potential contributing factors related to hearing loss, it is my opinion that the Veteran's current hearing loss is less likely as not (less than 50/50 probability) linked to his military noise exposure.  The literature does not support a delayed onset hearing loss from noise exposure."

In addition, in his sworn testimony at the April 2012 Board hearing (which for purposes of reopening is deemed credible), the Veteran testified that he was exposed to noise trauma in service from mortars, rocket fire, and a percussion grenade while serving in Vietnam.  He testified that after the percussion grenade went off nearby and knocked him down, he experienced ringing in his ears and "an echo sound" in his ears for three or four days; he described what sounded like somebody talking in a tunnel, after which his hearing returned to normal.  He testified that he was under several mortar attacks and around a lot of gunfire.  He testified that he served in Vietnam from 1964 to 1968 with the military advisory command in a combat status, and he was never issued hearing protection.  He testified that at the time of his separation from service, he failed the hearing test and was told to go to the Columbia VA medical center within three to four months for further testing.  He testified that he had his hearing tested at the Columbia VA medical center within four and a half to five months after separating from service, and he was given a form to submit for compensation for hearing loss, although he never submitted it.  He testified that his employment after service was mostly office work and management with very little noise exposure.  He testified that his hearing has been tested several times at the Augusta VA medical center and he was told every time that he should file a claim for hearing loss.  He testified that during the July 2011 VA examination, he could not understand the words he was asked to repeat, although the examiner did not believe him.  

Because service connection for bilateral hearing loss was denied in January 2007 based essentially on findings that the disability was not incurred in or aggravated by service and there was no current medical evidence of hearing loss which may be associated with service, for evidence to be new and material in this matter, it would have to tend to relate to such findings.  

The Veteran's lay statements and sworn testimony that he sought treatment/evaluation for hearing loss within a few months after separation from service, and that hearing loss was found on such evaluation, are deemed credible for the purposes of reopening this claim.  Evidence of potential hearing loss within one year of separation from service is material evidence in a claim of service connection for bilateral hearing loss.  Additionally, the July 2011 VA examiner's opinion that the Veteran's service-connected tinnitus is as likely as not a symptom associated with his hearing loss is highly material to this claim.  Consequently, the Veteran has offered evidence which relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.  Notably, it is now well-established that the threshold for reopening is a "low threshold" requirement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the VA examination, lay statements and sworn testimony, considered in conjunction with the medical evidence previously of record and the circumstances of the Veteran's service, is new and material evidence, and the claim of service connection for bilateral hearing loss may be reopened.


ORDER

New and material evidence has been received to reopen the claim of service connection for hearing loss.  The appeal is granted to this extent, subject to the directions set forth in the following remand section of this decision. 


REMAND

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

The Veteran has identified evaluation/treatment for bilateral hearing loss at the Columbia VA medical center shortly after his separation from service in July 1968; he contends that he "failed" a hearing evaluation at that time.  His stated time frame for this evaluation has ranged from "immediately after discharge" to "within six months" after separation from service.  At the April 2012 Board hearing, he testified that the evaluation occurred within four and a half to five months after separation.  As noted above, in July 2009 the RO requested any records of a hearing examination from the Columbia VA medical center performed in 1969, and a negative response was received indicating that no records were found for the Veteran from 1969.  However, given the fact that the Veteran separated from service in July 1968 and has stated that his hearing was tested in Columbia within six months of separation, the Board finds that the previous records request was inadequate in scope: a search for any treatment records for the Veteran from 1968 at the Columbia VA medical center is necessary.  Although many years have passed since that time and the records may no longer be available, an attempt to secure them is necessary, as reports of diagnostic studies conducted at the time are likely to include pertinent information.  Additionally, records generated by VA are constructively of record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand to acquire such VA records is necessary.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Although the Veteran has been afforded several VA audiological examinations in connection with this claim, the Board finds it noteworthy that the most recent [July 2011] examiner opined that the Veteran's tinnitus is as likely as not a symptom associated with his hearing loss.  However, the RO granted service connection for tinnitus yet has denied service connection for bilateral hearing loss on several occasions.  The probative value of a medical opinion rests in part on the completeness of the record on which it was based, and also on the explanation of rationale for the opinion.  Therefore, after the Veteran's potentially outstanding VA treatment records from 1968 have been developed, the claims file should be returned to the July 2011 VA examiner for clarification of the opinions given.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to locate and associate with the claims file any records from the Columbia VA medical center dated in1968, to specifically include any reports of hearing tests.  

2.  Regardless of whether any 1968 VA records are obtained,  the Veteran's claims file should be returned to the July 2011 VA audiological examiner for review and a medical opinion as to whether his bilateral hearing loss is related to his service.  The examiner should explain the rationale for all opinions, including why the Veteran's hearing loss was found not to be related to service, while at the same time his tinnitus (which is service-connected) was found to be a symptom associated with his hearing loss.  If the July 2011 VA examiner is unavailable, the Veteran should be afforded a new VA audiological examination for the purpose of securing the opinions sought.  

The consulting opinion-provider should provide an opinion that responds to the following: 

Is it at least as likely as not (a 50% or greater probability) that the Veteran's bilateral hearing loss is related to service?  For purposes of this opinion, acoustic trauma during the Veteran's service is conceded.  Reasons for the opinion should be set forth, to address any relationship between the service-connected tinnitus and hearing loss as discussed earlier in this paragraph number 2.

3.  The RO should then readjudicate this claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


